statutory limits is not "'cruel and unusual punishment unless the statute

fixing punishment is unconstitutional or the sentence is so unreasonably

disproportionate to the offense as to shock the conscience."       Blume v.

State, 112 Nev. 472, 475, 915 P.2d 282, 284 (1996) (quoting CuIverson v.

State, 95 Nev. 433, 435, 596 P.2d 220, 221-22 (1979)); see also Harmelin v.

Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion) (explaining

that Eighth Amendment does not require strict proportionality between

crime and sentence; it forbids only an extreme sentence that is grossly

disproportionate to the crime).

            The district court sentenced appellant to a prison term of 60-

240 months, explaining that sentencing under the small habitual criminal

statute was "fit and proper" based on O'Flaherty's prior criminal record,

the timing of the instant offense in relation to her release from prison on a

prior conviction, and the fact that this was a theft-related offense where

she victimized society. Contrary to O'Flaherty's assertion, the record

demonstrates that the district court did not rely on suspect information

regarding her prior criminal history when imposing sentence. The

sentence imposed is within the parameters provided by the relevant

statute, see NRS 207.010(1)(a), and O'Flaherty does not allege that the

statute is unconstitutional. We are not convinced that the sentence

imposed is so grossly disproportionate to the crime and O'Flaherty's

history of recidivism as to constitute cruel and unusual punishment.      See

Ewing v. California, 538 U.S. 11, 29 (2003) (plurality opinion). And we
                conclude that the district court did not abuse its discretion at sentencing.

                Accordingly, we

                            ORDER the judgment of conviction AFFIRMED.



                                        Hardesty




                cc: Hon. Scott N. Freeman, District Judge
                     Washoe County Alternate Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) I947A